COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 EXLP LEASING LLC AND                            §
 EES LEASING LLC,
                                                 §
                   Appellants,                                   No. 08-13-00348-CV
                                                 §
 v.                                                                 Appeal from the
                                                 §
 LOVING COUNTY APPRAISAL                                     143rd Judicial District Court
 DISTRICT,                                       §
                                                               of Loving County, Texas
                   Appellee.                     §
                                                                    (TC#12-09-802)
                                                 §

                                                 §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in that
part of the judgment declaring that TEX.TAX CODE ANN. §§ 23.1241 and 23.1242 are
unconstitutional as applied to Appellants’ compressors. We therefore reverse that part of the
judgment and render that these two statutes are not unconstitutional as applied in this case. In all
other respects, the trial court’s judgment is affirmed. We further order that Appellants and
Appellee each pay one half (1/2) the costs of this appeal. This decision shall be certified below
for observance.

       IT IS SO ORDERED THIS 23RD DAY OF SEPTEMBER, 2015.

                                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, J., and Larsen, Senior Judge
Larsen, Senior Judge (Sitting by Assignment)